Citation Nr: 1534471	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO. 04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability with neuropathy, to include a lumbosacral strain, spondylolisthesis and spondylosis.

[The issue of entitlement to a service connection for a bilateral foot disability, to include degenerative joint disease (DJD) and claw foot, will be the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A March 2006 Board decision denied the Veteran's claim for service connection for a low back disability. A July 2007 order of the United States Court of Appeals for Veterans Claims (Court) implemented a June 2006 Joint Motion for Remand, vacating and remanding that portion of the Board decision that denied service connection for a low back disability.

Following the June 2006 Joint Motion for Remand, the Board remanded the issue on appeal for additional development in February 2008, August 2009, May 2012 and November 2013. The requested notice having been provided and the requested records and examinations having been obtained, the Board finds that the directives have been substantially complied with the matter is again properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran most recently testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2009. A transcript of the hearing is associated with the electronic claims file. The Veteran and his wife also previously testified at a Travel Board hearing in May 2005 on this same issue before a VLJ who is no longer employed at the Board. A transcript of that hearing is also associated with the electronic claims file. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the most recent medical opinion indicated that the Veteran's low back disability was congenital in nature, and therefore could not have been caused by his service. However, when a claim for service connection involves a potentially congenital disability, a separate and distinct set of medical questions must be answered. Thus, while the August 2014 opinion is otherwise adequate, it raises a new line of inquiry that must be addressed before this particular claim can be decided by the Board. Therefore, the Board must remand the claim for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the August 2014 VA spine addendum opinion, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Explain whether the Veteran's low back disability is a congenital or developmental defect or disease. [Note: for VA purposes a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

1) If it is a congenital or developmental defect, is at least as likely as not (a fifty percent probability or greater) that there was a superimposed injury or disease in service that resulted in additional back disability?

2) If it is a disease, is it clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service?

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

b) If any responses above are negative, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability is related to his active duty service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




